Citation Nr: 1613702	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  10-19 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date prior to November 27, 2006, for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to April 24, 2008, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from March 2009 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) located in Roanoke, Virginia.  

Additional documents were added to the claims file after the issuance of an August 2015 supplemental statement of the case.  However, with the exception of December 2015 and March 2016 statements submitted by the Veteran's previous and current representatives, the documents are duplicative of evidence already contained in the file or are irrelevant to the issues on appeal.

Additionally, the Board observes that in a June 2009 statement, in his September 2009 notice of disagreement (NOD), in his April 2010 substantive appeal, and elsewhere, the Veteran raised the issues of whether there was clear and unmistakable error (CUE) in November 1973 and March 1981 RO decisions that denied entitlement to a nonservice-connected pension and service connection for a nervous condition respectively.  The Board notes that the February 2010 statement of the case (SOC) essentially addressed those issues, but they have not been addressed in a rating decision by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction of the issues of whether there was CUE in December 1973 or March 1981 RO decisions and they are referred to the RO for appropriate action.  38 C.F.R. §§ 19.9(b), 19.29, 19.31 (2015); see also Jarrell v. Nicholson, 20 Vet. App. 326, 332-33 (2006).


FINDINGS OF FACT

1.  In April 2009, the Veteran asserted a freestanding claim seeking an effective date prior to November 27, 2006, for the grant of service connection for PTSD.

2.  VA received the Veteran's claim for a TDIU on April 24, 2008.

3.  The record includes no pending claims for increased ratings or unresolved claims, whether formal or informal, for TDIU prior to April 24, 2008.

4.  The schedular criteria for TDIU were met on November 27, 2006; prior to such date, the Veteran was not service connected for any disabilities.

5.  The most probative evidence of record indicates that the Veteran's sole service-connected disability of PTSD rendered him unable to secure or follow a substantially gainful occupation well before the one-year period prior to the receipt of his claim for a TDIU on April 24, 2008.


CONCLUSIONS OF LAW

1.  The Board has no authority to adjudicate a freestanding claim for an effective date earlier than November 27, 2006, for the grant of service connection for PTSD.  38 U.S.C.A. § 7105 (West 2014); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

2.  The criteria for an effective date prior to April 24, 2008, for the award of a TDIU have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.400, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

Because the application of the law to the undisputed facts is dispositive of the appeal regarding entitlement to an earlier effective date for PTSD, no discussion of VA's duties to notify and assist is necessary with regard to that claim.  See Mason v. Principi, 16 Vet. App. 129 (2002).  

Turning to the claim for an earlier effective date for a TDIU, a standard April 2008 letter satisfied the duty to notify provisions.  In any case, the appeal arises from a disagreement with the initially assigned effective date after a TDIU was granted.  Once a decision awarding a TDIU and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Board notes that the Veteran has indicated that he receives Social Security Administration (SSA) benefits for his nonservice-connected back disability.  The Veteran has never indicated that he attempted to receive SSA benefits for his service-connected conditions.  Moreover, the Veteran has not contended that any medical records associated with the SSA claim are relevant for the claims currently being decided and possible relevancy is not reasonably raised by the record.  Thus, there is no duty to obtain these records, as there is no indication that they would be relevant to these issues.  See Golz v. Shinseki, 590 F.3d 1317, 1320-23 (Fed. Cir. 2009) ("When a SSA decision pertains to a completely unrelated medical condition and the veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the injury for which the veteran seeks benefits, relevance is not established.").

Relevant to the TDIU issue decided herein, the Veteran was provided a VA medical examination for his service-connected PTSD in September 2007 prior to the TDIU claim.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history, describes the Veteran's ability to work and employment history in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Furthermore, additional development is not necessary as the effective date issue turns on when a claim was filed, whether there were pending claims and when TDIU was shown.  Thus, VA's duty to assist has been met.

II.  Analysis

PTSD

The Veteran contends that an effective date prior to November 27, 2006, for service connection for PTSD is warranted.  Specifically, he argues that his effective date should be significantly earlier based on a 1981 claim of service connection for a nervous disorder that was denied in March 1981.  As noted above, the issues of whether 1973 or 1981 rating decisions contained CUE have been referred to the AOJ for appropriate action.  The Veteran has also requested that the VA use "discretionary judgment...even if it [does not] follow...a rule or regulation."  

In general, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §3.400 (2015).  

In Rudd v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that VA claimants may not properly file, and VA has no authority to adjudicate, a freestanding claim for an earlier effective date in an attempt to overcome the finality of an unappealed RO decision.  See Rudd, 20 Vet. App. at 299-300.  The Court reasoned that allowing such claims would vitiate the rule of finality.  Id. at 300; see also DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) ("Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded."); Sutton v. Nicholson, 20 Vet. App. 419, 424-25 (2006) (holding that, where the appellant receives notice of a decision and a fair opportunity to appeal it, there is no basis to abate the finality of the decision). 

In this case, the Board notes that, in a rating decision issued in September 2007, the Veteran was granted service connection for PTSD and assigned a 30 percent rating, effective November 27, 2006, the date of his claim.  Thereafter, in November 2007, the Veteran expressed disagreement with the effective date and rating assigned in the September 2007 rating decision.  In March 2008, a rating decision and SOC were issued that respectively granted a 70 percent disability rating for PTSD and denied a rating in excess thereof.  Subsequently, in a May 2008 statement, the Veteran indicated a desire to withdraw his appeal as to the PTSD claim as he was "dropping [his] appeal."  No further correspondence was received from the Veteran regarding his PTSD claim until April 2009 at which point he submitted the current claim for entitlement to an effective date earlier than November 27, 2006.

As the Veteran withdrew his appeal of the September 2007 rating decision, and did not otherwise subsequently challenge the effective date of service connection for PTSD within the one-year appeal period (or within the 60 days after the SOC), the September 2007 rating decision is final.  38 C.F.R. §§ 20.200, 20.302 (2015).  

The Board notes that the Veteran has made statements indicating that he was unable to appeal 1973 and 1981 rating decisions for various reasons and has also reported that he did not receive notice of his appellate rights with those decisions, despite the fact that the appellate rights (VA Form 4107) were printed on the 1973 decision and noted as an attachment to the 1981 decision.  The Board again notes that the CUE claims raised by the record have been referred.  The Board further notes that the Veteran has not alleged and the record does not indicate that the Veteran was unaware of his appellate rights in relation to the September 2007 rating decision.  To the contrary, the Veteran invoked his appellate rights as indicated by his filing of an NOD.

Given the foregoing, the Board finds that the Veteran's current claim represents a free standing earlier effective date claim which is challenging the prior final decision.  Specifically, the Veteran withdrew his appeal of the September 2007 rating decision and did not express disagreement with the effective date assigned again until April 2009.  The Veteran has not alleged CUE in the 2007 decision.  Thus, the request for an earlier effective date for service connection that was not received until April 2009 represents an impermissible free-standing claim for an earlier effective date.  As such, while the Board sympathizes with the Veteran's contentions, there is no basis upon which an earlier effective date can be awarded based on the instant claim, and the appeal must be dismissed.  38 U.S.C.A. § 7105 (West 2014); Rudd, 20 Vet. App. at 299-300.

TDIU

The Veteran is seeking an effective date prior to April 24, 2008, for the award of a TDIU.  Specifically, he claims that the appropriate date should be the date he was denied a non-service connected pension in 1973 or the date he was denied service connection for a nervous disorder in 1981.  Unlike the PTSD claim addressed above, the Veteran appealed for an earlier effective date within one year of the March 2009 rating decision that awarded TDIU.  Thus, this is a proper appeal and not a freestanding effective date claim.

A TDIU claim qualifies as a claim for increased disability compensation.  A TDIU award is an award of increased disability compensation for purposes of assigning an effective date.  Wood v. Derwinski, 1 Vet. App. 367, 369 (1991); see also Hurd v. West, 13 Vet. App. 449 (2000); Norris v. West, 12 Vet. App. 413, 420-21 (1999). 

The law pertaining to the effective date of a VA claim for increase in disability mandates that, unless specifically provided otherwise, the effective date for the increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the claim for increase.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Law and regulation also specifically provide that the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if any application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  If the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 10 Vet. App. 125 (1997).

Significantly, in Norris, the Court held that when an RO is considering a rating increase claim from a claimant whose schedular rating meets the minimum criteria of 38 C.F.R. § 4.16(a), and there is evidence of current service-connected unemployability in the record, evaluation of that rating increase must also include evaluation of a reasonably raised claim for a TDIU.  The Federal Circuit has also held that once a Veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability, the VA must consider total disability based on individual unemployability.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Furthermore, the Federal Circuit indicated that an appeal seeking an earlier effective date for benefits is sufficient to raise the issue of a Veteran's entitlement to an earlier effective date for his TDIU award, even if a Veteran did not explicitly raise the issue, where the Veteran presented persuasive evidence of his unemployability.  See Comer v. Peake, 552 F.3d 1362, 1368 (Fed. Cir. 2009).  In sum, the Federal Circuit in Comer found that under Roberson, a claim for TDIU was not a free-standing claim that must be pled with specificity, rather, it was implicitly raised whenever a Veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating.  Further, in May 2009, the Court held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities which is part of a pending claim for increased compensation benefits.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a) (prior to 2015); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene the Court's precedents and public policies underlying the statutory scheme).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  The Board notes that claims are now filed on standard forms, but these changes were made after the time period in question.  See 38 C.F.R. § 3.155 (2015).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  In this case, the Veteran's sole service-connected disability has been rated as 70 percent disabling since the grant of service connection and he has therefore met the criteria for a schedular TDIU since he was initially service-connected in November 2006.

Entitlement to a total rating must be based solely on the impact of the Veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. § 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 4.16, 4.19.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

While medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity, 38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013), the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  

By way of background and as noted above, the Veteran filed an initial claim for service connection for PTSD in November 2006 and, by rating decision dated in September 2007, the RO granted service connection and assigned a 30 percent disability rating, effective November 27, 2006.  The Veteran expressed disagreement with the rating assigned in that decision and in March 2008 the RO assigned a 70 percent rating, effective November 27, 2006, after which the Veteran specifically withdrew his claim regarding an additional rating for PTSD.  As the record does not contain any other claim for an increased rating prior to the Veteran's application for a TDIU, an implied claim for a TDIU under Rice cannot be established.  

Given the foregoing and the applicable laws cited above, the sole avenue by which the Veteran could establish an earlier effective date for a TDIU would be to show a factually ascertainable date on which the Veteran became unemployable due to his service-connected disabilities within the one-year period immediately preceding his claim for a TDIU.  38 C.F.R. § 3.400.  

Thus, the remaining inquiry is whether it is factually ascertainable that the Veteran's sole service-connected disability, PTSD, rendered him unable to secure or follow a substantially gainful occupation in light of his educational and employment history in the year prior to the date his claim for a TDIU was received on April 24, 2008.  In this regard, the Board finds that the most probative evidence of record does not indicate that the Veteran was rendered unemployable due solely to his service-connected disabilities at any factually ascertainable date in the one-year period prior to his April 2008 claim.  To the contrary, based on the Veteran's own assertions and the evidence of record, it appears that the Veteran was unemployable due to his PTSD well before the one-year look back period and the proper effective date is therefore the date of claim, April 24, 2008.

In this regard, the Board observes that the Veteran reported in his TDIU application that he holds two associate's degrees and a certificate in automotive systems and was terminated from at least one previous employer in the 1980s due to his PTSD symptoms; the evidence of record supports this assertion.  Specifically, a May 2008 submission from one of the Veteran's previous employers (Profit Enterprises/Craddock Auto Services) indicates that the Veteran was let go in February 1985 due to "missing work, not completing work, daydream[ing], [and for being] undependable, argumentative, moody[,] and depressing to have around[.]"  In a May 2009 statement the Veteran reported that he interviewed for several jobs after 1985, but that his experiences in Vietnam usually came up during the interviews and he was unwilling or unable to discuss it and vowed to never put himself "through that humiliation ever again."  Moreover, the record contains an August 2008 statement from the Veteran's Vet Center therapist and a May 2008 statement from the Veteran's VA physician, both of which indicate that the Veteran has been unemployable due to his PTSD symptoms since 1985.  It appears that these statements were predicated on the Veteran's reported symptomatology at that time.  Furthermore, while a September 2007 PTSD examiner specifically stated that the Veteran's PTSD did not render him unemployable, the Veteran has argued that the 2007 examiner did not have sufficient time to fully assess his level of disability and that his Vet Center therapist and VA physician were better informed regarding his symptoms and his treatment history.  

The Board acknowledges that the Veteran receives SSA benefits for a nonservice-connected back disability and that prior to April 2008 he had a myriad of other non-service connected health disabilities including heart problems, gastroesophageal reflux disease, and a shoulder disability that could have contributed to his unemployment.  Nevertheless, the Board finds that the most probative evidence of record including the Veteran's lay statements, the report of information from his prior employer, and the statements rendered by his therapist and physician are the most probative evidence of record and all indicate that the Veteran was rendered unemployable by his PTSD symptoms well before the one year prior to April 2008.

Therefore, the Board finds that the symptoms associated with the Veteran's PTSD, to include anger, intrusive memories, and sleep impairment, as well as hypervigilance and avoidance, were disruptive and uncomfortable to say the least, and rendered him unable to secure or follow a substantially gainful occupation in light of his educational and employment history well before the one-year period prior to April 24, 2008.  Accordingly, the Board finds that the preponderance of the evidence is against the award of a TDIU prior to April 24, 2008.  See Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010) ("It is clear from the plain language of 38 U.S.C. § 5110(b)(2) that it only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."). 

In reaching such decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to an earlier effective date for a TDIU.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.





	(CONTINUED ON NEXT PAGE)







ORDER

The claim of entitlement to an effective date earlier than November 27, 2006, for the grant of service connection for PTSD, is dismissed.

An effective date prior to April 24, 2008, for the award of a TDIU is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


